This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 vs.                                                                         NO. 31,679

 5 DAVID MASSEY,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF ROOSEVELT COUNTY
 8 Teddy L. Hartley, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Daniel R. Lindsey, P.C.
13   Daniel R. Lindsey
14   John L. Collins
15   Clovis, NM

16 for Appellant
1                           MEMORANDUM OPINION

2 GARCIA, Judge.

3       Summary affirmance was proposed for the reason stated in the notice of

4 proposed disposition. No memorandum opposing summary affirmance has been filed,

5 and the time for doing so has expired.

6       Affirmed.

7       IT IS SO ORDERED.



8
9                                          TIMOTHY L. GARCIA, Judge


10 WE CONCUR:



11
12 CYNTHIA A. FRY, Judge



13
14 MICHAEL E. VIGIL, Judge




                                            2